o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ---------------------- number release date conex-134999-18 uil the honorable steven m palazzo member u s house of representatives pascagoula street suite pascagoula ms attention dear representative palazzo i am responding to your inquiry dated date on behalf of your constituent ------------------------------------------------------------------------------------ your constituent asked us to consider a waiver or other action on the taxation of per_diem reimbursements for --------- for reimbursements to be non-taxable a taxpayer may only be away from home on a temporary work assignment the law states a taxpayer is not considered temporarily away from home during any period of employment that exceeds one year sec_162 of the internal_revenue_code we don’t have the authority to waive this rule congress would need to take legislative action to change it whether per diems or other reimbursements are taxable depends in part on whether the employer is reimbursing expenses that could be deductible business_expenses of the recipient sec_162 allows a deduction for ordinary and necessary business_expenses which include traveling expenses_incurred while away from home in the pursuit of a trade_or_business for purposes of sec_162 a taxpayer’s home is generally considered to be located at ------------------------------------------------- employees and contractors the taxpayer’s regular or principal if more than one regular place of business or conex-134999-18 the taxpayer’s abode in a real and substantial sense if the taxpayer has no regular or principal_place_of_business if neither category applies to the taxpayer then the taxpayer is considered to be an itinerant whose home is wherever the taxpayer happens to work see revrul_73_529 1973_1_cb_2 revrul_60_189 1960_1_cb_60 how temporary versus permanent or indefinite assignments affect deductibility generally an employee's regular work location is a location at which the employee regularly works or performs services an employee may be considered as working or performing services on a regular basis whether or not the employee works or performs services at that location every week or on a set schedule see revrul_90_23 1990_1_cb_28 obsoleted on other grounds by revrul_99_7 c b for reimbursements to be deductible a taxpayer may only be away from home on a temporary as opposed to an indefinite or permanent work assignment see 358_us_59 1958_2_cb_916 sec_162 provides that a taxpayer is not considered temporarily away from home during any period of employment that exceeds one year if an employee is assigned to a single location that is not the employee’s regular location and the assignment is realistically expected to last and does in fact last for one year or less the assignment is temporary if an assignment away from home in a single location is expected to last for more than one year the assignment is indefinite and not temporary regardless of whether it exceeds one year if an assignment away from home in a single location initially is expected to last for one year or less but at some later date the assignment is expected to exceed one year that assignment will be treated as temporary until the date the taxpayer's expectation changes once an assignment is no longer temporary and the taxpayer’s tax_home has switched to the new location then the taxpayer’s expenses are no longer deductible under sec_162 see revrul_93_86 1993_40_irb_4 therefore if an employee is expected to work for weeks or less upon the initial assignment the assignment away from home is temporary if at some point the assignment to work at the new location is expected to last or does last more than one year the assignment is no longer temporary and the employee’s tax_home will switch to the new location conex-134999-18 i hope this information is helpful if you have any questions please contact -------------------- ------------- at sincerely bridget e tombul branch chief branch office of associate chief_counsel income_tax accounting
